DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims.  

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2020/0036440 (Yamagishi) is the closest art of record.  Yamagishi teaches an optical transmission characteristic estimation system and method.  FIG. 1 illustrates a transmission unit 1 including an optical transmitter 7, and a reception unit 3 including an optical receiver 9, with the transmission unit 1 and reception unit 3 connected by optical fiber 2.  

    PNG
    media_image1.png
    734
    558
    media_image1.png
    Greyscale

The reception unit 3 in FIG. 1 includes a transmitter transfer function estimation unit 8 and first and second receiver transfer function estimation units 13, 14.  
FIG. 3 illustrates a flowchart for estimating the temporary transfer function of the optical receiver.  The first and second receiver transfer function estimation units 13, 14 estimates temporary transfer function or temporary inverse transfer function of the optical receiver 9.  See [0052].  
However, it does not teach operation with variable carrier frequency.  It also does not teach to average the transfer function or the inverse transfer function.
US 2015/0117869 (Wakayama) teaches an optical transmitter (see FIG. 2) and an optical transceiver (see FIG. 10).  

    PNG
    media_image2.png
    377
    510
    media_image2.png
    Greyscale

However, it does not teach operation with variable carrier frequency, and it does not teach the averaging the transfer function or the inverse transfer function, and it does not teach a transfer function estimator.

US 4,800,555 (Foschini) at FIG. 1 illustrates an optical system with plural transceivers 20.

    PNG
    media_image3.png
    663
    451
    media_image3.png
    Greyscale

There is a Frequency Controller 32 which receives signals from the processor 42 in the receiver section 40 and controls the frequency of the laser 31.  See, for example, col. 3, last full paragraph, and the paragraph spanning cols. 3-4.  
At col 1, last para, teaches: “Each of the transmitter sections of the system uses a separate carrier (10-14) for transmitting an associated users' information signal, and, during each sequential test cycle period, slowly dithers this carrier in random order to a first nearby frequency (50), on one side of the nominal carrier frequency, and then to a second nearby frequency (51) on the other side of the nominal carrier frequency.”  See also FIGS. 2-4;
At col 1, last para, it teaches: “Each receiver section monitors and measures the background interference at each of the first and second nearby side frequencies of the desired channel and sends a control signal back to the associated transmitter section to move the frequency of its carrier to the nearby side frequency indicating the least noise …”.
At col 1, last para, it teaches: “a control signal back to the associated transmitter section to move the frequency of its carrier to the nearby side frequency indicating the least noise …”).
Foshini at FIGS. 2-4 shows that there are plural optical signals.  In particular, there are signals 20-14 in FIGS. 2 and 3, and in FIG. 4 there is the optical signal in the middle, and carriers illustrated on the left and right.  FIG. 2 shows equally spaced carriers, and FIG. 3 shows carriers after laser drift.  See, for example, col. 2, lines 47-52.  Furthermore, it teaches that the dithering, feedback, and adjust is performed by and for each carrier, and not just one carrier in the middle. See, for example, col. 2, last para:
In accordance with the present technique, each transmitter of the system slowly dithers the FDM signals of its transmitted channel, while each receiver monitors and measures the interference level due to the channels on either side of the channel it desires to receive, and feeds back that information to the transmitter originally sending the desired signal. That transmitter will then use the information to move the frequency of its lightwave carrier in such a way as to minimize that interference.
Foshini teaches at col. 6, first para: 
 Receiver 41 also samples the received information signal before transmission to user N and measures the amplitude of each sample to permit estimates of the mean square error (MSE) of the received signal samples to be determined in an associated microprocessor 42. The MSE estimate computed for each of the left and right sites 50 and 51 serves as an indicator of the level of background interference for each site.
In other words, it teaches providing feedback to adjust the frequency of the optical signal based on a mean square error of the received signal samples.  See col. 6, first full paragraph for a more detailed discussion of the mean squared error process:
 More particularly, receiver 41 section 40 of transceiver 20.sub.N measures the amplitude of each received sample, and provides such level indication to a microprocessor 42 associated with receiver 41. Microprocessor 42 stores each of the amplitude indication from receiver 41, and computes therefrom the MSE estimates during the dithering of the received signal to both of the nearby frequencies 50 and 51 shown in FIG. 4. The MSE estimates are computed by taking the measured error amplitudes provided tby [sic] receiver 41 for each of sites 50 and 51, squaring these level values, and then summing the squared values over a time interval or predetermined length, to provide the MSE estimate for each of sites 50 and 51. 

2018/0138980 (Jiang) at FIG. 2 illustrates an optical transceiver using a feedback signal from a remote node to control the wavelength of an optical laser.  

    PNG
    media_image4.png
    527
    489
    media_image4.png
    Greyscale

See, for example:
[0006] According to a second broad aspect, there is provided an optical transceiver, comprising an optical front end for receiving signal light; a light source optically coupled to the optical front end for providing local oscillator light thereto for mixing with the signal light; an electro-optical modulator coupled to the light source for receiving output light therefrom and for modulating the output light with digital information to obtain modulated light for sending to a remote node; and a signal processor operably coupled to the optical front end. The signal processor is configured for obtaining, from the remote node, a first feedback signal based on an optical frequency of the modulated light received at the remote node; and adjusting the optical frequency of the modulated light based on the first feedback signal. 
 
[0028] The signal processor 118 is operably coupled to the optical front end 102 and processes the digital signal 106 at the output of the optical front end 102 to obtain its center frequency. The significance of this center frequency represents a "frequency offset", which will be explained in further detail herein below. Based on this "frequency offset", the signal processor 118 provides a feedback signal 120 to the laser diode 108, thereby causing an optical frequency of the output light 114 to be adjusted. In addition, as previously described, the signal processor 118 is operable to provide the digital information 116 to the modulator 112 via the DAC 126.
Furthermore, it teaches to send a feedback signal in the form of the frequency difference so that the appropriate frequency adjustment can be made.  This frequency difference is a frequency adjustment step.  See, for example, [0048]:
In accordance with a third non-limiting embodiment, information regarding the frequency difference between the access node laser and the central node laser is measured at the central node. This "frequency difference information" is sent to the access node via the signal from the central node or using other means. Since the central node 10 receives combined uplink signals from multiple access nodes, it detects the frequency difference between each access node laser and the central node laser, and sends the appropriate frequency difference information to the appropriate access node.

US 2014/0169802 (Magri) at FIG. 1 teaches an optical transmitter using a tuning controller 20 using distortion measured at the receiver as feedback to create pre-compensation at the modulator to compensate for the distortion. 

    PNG
    media_image5.png
    296
    451
    media_image5.png
    Greyscale

This will estimate a transfer function, or inverse transfer function based on the feedback.  See [0061].  
[0061] In FIG. 1 a schematic view of a first embodiment of an optical transmitter 10 is shown. A modulator 30 modulates an incoming optical signal according to a data signal. A tuning controller 20 is provided for tuning the modulator according to feedback from a receiver (not shown). The feedback from the receiver indicates distortion measured in the received modulated optical signal after transmission. The tuning controller is arranged to tune the modulator so as to pre-compensate the modulated signal for the type of distortion measured at the receiver. There are various types of distortion which can be pre-compensated, such as modulator bias variations, or amplitude distortion or phase distortion introduced by the modulator or by other optical components in the optical path such as optical amplifiers, polarization related components, dispersion control parts, optical fiber and so on. The distortions are likely to vary relatively slowly over timescales of seconds or minutes, as temperature changes for example. Various implementations of the tuning controller can be envisaged, depending on the type of information in the feedback, the type of distortion and whether the tuning is to be done in the digital domain, analog domain, or optical domain or combinations of these for example. Various examples of a feedback path can be envisaged. The modulator may be implemented in various ways, for example having different modulator elements for different optical phases, or for different wavelengths and so on. Many different possible modulation schemes can be used. 

The tuning compensator will adjust the modulator, but there is no teaching to vary the carrier frequency of the transmitter or receiver.  Although it teaches large peak to average power ration in the modulating signal, there is no teaching to average the transfer functions or inverse transfer functions of the optical transmitter as recited in the claim.
US 2017/0244489 (Zhuge) at FIG. 2 illustrates an optical communication system 200 in which an estimator 214 at the receiver 208 us used to provide feedback to the transmitter 202.  


    PNG
    media_image6.png
    723
    349
    media_image6.png
    Greyscale

The estimator 214 measures E/O conversion impairments and sends feedback to the transmitter for pre-compensation.  See, for example, [0024]-[0028].
FIG. 4 illustrates the transmitter in more detail with the feedback line 216 from estimator 214.  A control block 416 controls components of the transmitter 400 to reduce E/O conversion impairments based on the feedback signal.  

    PNG
    media_image7.png
    811
    466
    media_image7.png
    Greyscale

See also [0035].  
FIG. 5 illustrates the optical receiver 500 in more detail.  [0041] teaches that “the receiver O/E conversion impairments are eliminated in the estimator 214 when the estimated values are averaged over many received symbols.”
However, it does not teach operation with variable carrier frequency, and it does not teach the averaging the transfer function or the inverse transfer function as recited in the claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636